EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Link on 10/01/2021.

The application has been amended as follows: 
IN THE CLAIMS	Claims 13 and 15-26 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Crochet , SR. et al. (US 2013/0340857, hereafter “Crochet”) and Pruitt et al. (US 6,173,733, hereafter “Pruitt”) is considered the closest prior art.
Crochet discloses a valve gearbox cover system, comprising: a valve cover comprising: a top surface, a sidewall coupled with the top surface; the valve cover sized and shaped to shroud a valve gearbox, the valve cover being transparent and configured to allow a valve orientation to be visible through the valve cover; and a bracket.

Neither Crochet nor Pruitt anticipate or render obvious the combination of a valve gearbox having: a valve housing and a top housing that collectively surround a valve operator; a valve cover that shrouds the valve gearbox and when the valve gearbox cover is installed, interfaces with the valve gearbox at location of a mounting fastener that couples the top housing portion to the valve operator housing.  Any further combination to either prior art would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Primary Examiner, Art Unit 3753